Citation Nr: 1204499	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-19 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran appeared and testified at a RO hearing in October 2007 before a Decision Review Officer.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in February 2011.  The Board remanded the claim so that treatment records could be requested, Social Security Administration records could be requested, and the an opinion could be requested.  The case has been returned to the Board for further appellate consideration.

In a September 2011 supplemental statement of the case the RO found that new and material evidence had been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability.  The RO then denied entitlement to service connection on the merits.  Despite that determination the Board must conduct an independent review to determine whether new and material evidence has been submitted.  Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for a lumbar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A timely appeal was not perfected to an October 1997 rating decision that declined to reopen a claim of entitlement to service connection for a low back disorder. 

2.  The evidence received since that October 1997 decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disorder and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The October 1997 rating decision is final.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Given the Board's decision to reopen the claim of entitlement to service connection for a lumbar disorder, there is no need to discuss VA's compliance with the VCAA at this time.

Laws and Regulations

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011). 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Furthermore, the United States Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

Factual Background and Analysis

The Veteran initially filed a claim for service connection for a back disorder in July 1970.  In a July 1970 rating decision, he was denied entitlement to service connection for any back disorder.  The rating decision noted a current examination of the spine was unremarkable, and that any functional overlay regarding numbness in the back was secondary to the spinal anesthesia for an appendectomy.  

In an October 1997 rating decision, the Veteran was again denied service connection for a lumbar disorder on the merits.  In the rating decision, the RO noted that there was no evidence of treatment in service for a spine injury/disorder and no evidence establishing a nexus between a current spine disorder and service.  The Veteran was notified of this decision in October 1997.  As the Veteran did not initiate an appeal of this determination, that decision is final, and it is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Evidence in the claims file at the time of the October 1997 rating decision included the Veteran's service treatment records, a VA treatment record for back pain from September 1970, a September 1970 diagnosis of spina bifida, an additional "normal" x-ray of the spine from 1971, and treatment records noting injuries to the lumbar spine in 1991, 1994 and 1996.  During the Veteran's initial claim for service connection for a back disorder in 1970, he indicated that his lumbar problems began when he underwent an appendectomy onboard the U.S.S. John F. Kennedy in 1969.

Evidence added to the claims file since the October 1997 rating decision includes testimony from the Veteran that he injured his lumbar spine and left shoulder attempting to remove a cable from a shipmate who was trapped against the bulkhead of the ship.  During his testimony he also provided photographs of himself in service with his left arm in a sling.  Several hundred pages of treatment records, both VA and Social Security, have been added to the claims file as well.  Most are not pertinent to establishing a nexus between the Veteran's service and any current lumbar disorder.  One VA treatment record, a January 2008 discharge summary (subsequent to a psychiatric hospitalization), includes the statement that the Veteran had a "history of chronic back pain secondary to injury during military service and disc disease with 'pinched nerves'."  Based upon this statement, the Board remanded the claim requesting a statement from the January 2008 physician as to whether she was providing a medical conclusion, or whether she was simply reporting a medical history provided by the Veteran.  In May 2011, another VA physician provided an opinion that the January 2008 physician was simply reporting the medical history provided by the Veteran and not providing a medical conclusion with her above quoted statement.

Nonetheless, the Board finds that the recently submitted evidence is "new" in that it was not previously before agency decision makers at the time of the October 1997 rating decision.  The Board also finds that the Veteran's testimony and photographs are "material" evidence as they contribute "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability."  Hodge.  Additionally, when considering whether evidence is "material," the Board does not weigh the credibility of the evidence, but will presume the evidence is credible.  Given these factors, the claim of entitlement to service connection for a lumbar spine disorder is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a lumbar spine disorder is reopened.


REMAND

Reopening the claim does not end the inquiry; the claim must still be considered on the merits.  After a review, the Board observes that additional development is necessary in this case prior to adjudication of the claim for on the merits.

The Veteran's service treatment records indicate that in October 1968 he complained of pain in his back and epigastria.  He was given an impression of "back pain and abdominal pain, rule out pyelitis."  In June 1969, he was treated for an injury to his left elbow, noted to be a bruise on the bone, with a sling.  In October 1969, he underwent an appendectomy under spinal anesthesia.  In March 1970, he complained of weakness and numbness below the umbilicus, with unstable legs.  The findings were noted to be consistent with a neurologic disease.  A July 1970 discharge examination found the Veteran to be physically qualified for discharge, and he was noted to have a normal clinical evaluation of his spine.

The Veteran has stated that he has had ongoing back pain since service as a result of pulling a cable off of a shipmate who was trapped against the bulkhead.  He has stated he first sought treatment for his lumbar spine two weeks after discharge from service.

A September 1970 Bath VA treatment record is contained in the claims file.  The handwriting is nearly illegible.  One legible part appears to state that an x-ray of the lower sacral and dorsal spine showed no abnormality.  A September 1970 x-ray revealed "spina bifida is noted involving the first sacral segment.  No other essential abnormality is noted in the sacrum or coccyx."

A February 1971 VA examination yielded no diagnoses; however the Veteran complained of some "trouble with his back and some occasional numbness of the lower extremities, secondary to an appendectomy in October 1969."  X-rays taken in conjunction with the examination revealed a spina bifida occulta of S-1, but no evidence of scoliosis, spondylolisthesis or fracture.  It was found to be a negative lumbosacral spine examination.

Subsequent to service, in May 1991, the Veteran experienced a "pop" and bad pain in his back following an injury at work.  X-rays revealed degenerative disc disease of moderate degree at L5-S1, with ostophytic spurs.  Private physicians Dr. C. and Dr. G. (information provided in a worker's compensation "Special Funds Conservation Committee" from February 1993) opined that the Veteran had a pre-existing spondylosis lumbar spine as well as pre-existing facet joint arthritis prior to his 1991 work injury.  A private physician D.P. thought that 20 percent of the Veteran's disability was due to his pre-existing condition, and 80 percent of his disability was due to his 1991 work injury.  

On remand, any worker's compensation records and treatment records from the private physicians cited in the February 1993 Special Funds Conservation Committee should be requested and obtained. 

In June 1996, the Veteran reinjured his spine in a motor vehicle accident.  He also fell and injured his spine in November 2010.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As the Veteran has current lumbar spine diagnoses, as he complained of back pain and numbness in service, and as he sought treatment for his lumbar spine within two months of discharge from service, he should be afforded a VA examination.  The VA examination should address: (1) whether the Veteran had a pre-existing congenital spine defect; (2) whether a preexisting congenital spine defect was aggravated by a superimposed service incurred back disorder; (3) whether the Veteran's current lumbar spine disorder is related to his active service; and (4) if the Veteran has multiple lumbar spine disorders, which lumbar signs and symptoms, if any, can be attributed to service.  If it is not possible to separate the effects of a non-service-connected disorder from a disorder found to be related to service, the examiner should so state and explain why the symptoms cannot be separated.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide information pertaining to his worker's compensation benefits.  In particular, he should state when he applied for such benefits and whether he was awarded such benefits due to on-the-job injuries, including his May 1991 spine injury.  Thereafter, the RO/AMC should attempt to obtain any relevant records regarding the Veteran's claim for worker's compensation benefits, including applications, decisions, and examinations by physicians listed in the February 1993 Special Funds Conservation Committee.

2.  The Veteran should then be afforded a VA orthopedic examination to determine the nature and etiology of any lumbar spine disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims files, including the Veteran's service treatment records, post-service medical records, and statements.  It should be noted that the Veteran complained of back pain in 1968, underwent an appendectomy with spinal anesthesia with complications in 1969, and was noted to have spina bifida in 1970.  He sustained a postservice work-related spine injury in May 1991, was involved in a postservice motor vehicle accident in June 1996, and reinjured his spine in a November 2010 postservice fall.

The examiner should identify all lumbar spine disorders that have been present at any time since 2006.  For each diagnosis the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is causally or etiologically related to the Veteran's active service.

As a VA treatment record from July 1970 revealed "spina bifida", the examiner should opine whether the Veteran entered service with a preexisting congenital spine defect.  If the examiner finds that the Veteran had a preexisting congenital defect, then the examiner must provide an opinion as to whether it is at least as likely as not that the appellant incurred a superimposed acquired back disorder in service.

If the examiner determines that the Veteran suffers from multiple lumbar spine disorders of multiple etiologies, the examiner must attempt to discern that lumbar pathology which, at least as likely as not, is attributable to active service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


